Citation Nr: 1021971	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected right chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran had active military service from September 1974 
to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that increased the evaluation for the 
service-connected right chondromalacia patella from 10 
percent to 20 percent effective September 10, 2002.  The 
Veteran contends he should have been rated higher than 20 
percent.

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in March 2009.   A transcript of 
that hearing is of record.

In June 2009, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) for further development.  


FINDINGS OF FACT

1.  Prior to March 29, 2003, the Veteran's right 
chondromalacia patella was manifested by extension limited to 
35 degrees; extension limited to 45 degrees, compensable 
limitation of flexion and instability were not shown.  

2.   From March 29, 2003 to April 24, 2006, the Veteran's 
right knee chondromalacia patella was manifested by extension 
limited to 15 degrees and flexion limited to 35 degrees; 
extension limited to 20 degrees, flexion limited 30 degrees 
and instability were not shown.  

3.  From April 24, 2006, the Veteran's right knee 
chondromalacia patella was manifested by extension to at 
least 0 degrees and flexion to at least 110 degrees; 
instability was not shown.    


CONCLUSIONS OF LAW

1.  Prior to March 29, 2003, the criteria for a 40 percent, 
but no higher, rating for the Veteran's right knee 
chondromalacia patella are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (Codes) 5257, 5260, 5261 (2009).

2.  From March 29, 2003 to April 24, 2006, the criteria for a 
combined 30 percent, but no higher, rating for the Veteran's 
right knee chondromalacia patella are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Codes 5257, 5260, 5261 (2009).

3.  From April 24, 2006, the criteria for a rating in excess 
of 20 percent for the Veteran's right knee chondromalacia 
patella are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5257, 5260, 5261 (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2006 letter, the RO provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claim for a higher rating for 
right knee disability, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence would be obtained by VA.  The May 
2006 letter also notified the Veteran to submit any evidence 
in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. § 
3.159 then in effect) and provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.   Additionally, a June 2009 letter 
set forth applicable criteria for rating right knee 
disability (which fulfills, in part, the notice requirements 
under Dingess/Hartman).  After issuance of such notice and 
opportunity for the Veteran to respond, the February 2010 
supplemental statement of the case (SSOC) reflects 
readjudication of the claim.   Hence, the Veteran is not 
shown to be prejudiced by the timing of the notice provided.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim on appeal.  Pertinent medical evidence 
associated with the claims file consists of VA medical 
records and reports of VA examinations in March 2003 and 
November 2009.  Also of record and considered in connection 
with the appeal are written statements provided by the 
Veteran and by his representative, on his behalf.   The Board 
notes that no further RO action on this matter is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).
The Veteran's right knee disability may be rated pursuant to 
38 C.F.R. § 4.71a, Code 5260 for limitation of flexion of the 
knee.  Under Code 5260, a noncompensable rating is assigned 
when flexion is limited to 60 degrees.  A rating of 10 
percent requires limitation of flexion to 45 degrees.   A 
rating of 20 percent requires limitation of flexion to 30 
degrees, and a rating of 30 percent requires limitation of 
flexion to 15 degrees.   38 C.F.R. § 4.71a, DC 5260.

The Veteran's right knee disability may also be potentially 
rated under Code 5261, for limitation of extension of the 
knee.  Under this Code, a rating of 10 percent requires 
limitation of extension to 10 degrees. A rating of 20 percent 
requires limitation of extension to 15 degrees.   A rating of 
30 percent requires limitation of extension to 20 degrees.   
A rating of 40 percent requires limitation of extension to 30 
degrees, and a rating of 50 percent requires limitation of 
extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a veteran who has 
arthritis and instability in his knees may receive separate 
ratings under Diagnostic Codes 5003 and 5257, respectively.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
The VA General Counsel subsequently held that separate 
ratings are only warranted in these types of cases when a 
Veteran has limitation of motion in his knees to at least 
meet the criteria for a zero-percent rating under Diagnostic 
Codes 5260 or 5261, or (consistent with DeLuca, 8 Vet. App. 
at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261. 
VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, or 30 
percent for recurrent subluxation or lateral instability of 
the knee which is slight, moderate, or severe, respectively.  
38 C.F.R. § 4.71a, DC 5257.

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for the assignment 
of a 40 percent rating is warranted prior to March 29, 2003; 
that a combined 30 percent rating is warranted from March 29, 
2003 to April 24, 2006; and that a rating in excess of 20 
percent is not warranted from April 24, 2006.   

VA treatment records from 2001 to 2008 show ongoing treatment 
and evaluation of the Veteran's right knee disability.  A 
July 2001 orthopedic progress note reflects that the Veteran 
was status post arthroscopy and partial medial mensicectomy 
and was still complaining of pain, locking, swelling and 
popping.  He was noted to have mild chondromalacia patella 
but no other particular abnormalities.  Physical examination 
reflected range of motion from 0 to 90 degrees and no 
effusion.  The knee was also noted to be stable.  A January 
2002 rheumatology progress note reflects that the Veteran had 
good range of motion in the joints except for decreased 
external rotation in the hip.   A May 2002 orthopedic 
progress note reflects that the Veteran reported that he had 
received no help so far from receiving a synvisc injection.  
On examination range of motion was 0 to 110 degrees and there 
was trace effusion.  A November 2002 right knee X-ray 
produced a finding of narrowing of the medial joint space 
consistent with early osteoarthritis.  

A September 2004 progress note shows that the Veteran was 
fitted with bilateral knee braces.   An April 24, 2006 VA 
progress note reflects that the Veteran's knee was stable to 
varus and valgus stress.  He had full range of motion of the 
knee with some patellofemoral crepitus.  The knee was 
extremely painful behind the lateral facet of the patella and 
painful patellar ballottement.  X-rays showed a small amount 
of medial joint space narrowing and the diagnostic assessment 
was bilateral knee degenerative joint disease mainly at the 
patellofemoral joint, right greater than left.  It was noted 
that the Veteran was not ready for a total knee replacement 
and that he should follow-up in one year.   An October 2007 
VA orthopedic progress note reflects that the Veteran's right 
knee was stable to varus and valgus stress.  He had range of 
motion from 0 to 130 degrees.  

On October 2002 VA joints examination; the Veteran reported 
that his normal activity had been significantly limited by 
right knee edema and pain.  He indicated that he was unable 
to climb stairs, lift, walk or stand for any length of time.  
He had been unable to continue working as a housekeeping aid 
at the VA Medical Center and had subsequently tried to be a 
field representative for a local newspaper.  However, he was 
also physically unable to do this work.   

The Veteran reported that his pain was constant and that 
alleviating factors included Soma and heat.  He wore braces 
on both knees.  Physical examination revealed that the 
Veteran had a stiff gait with a rocking motion.  It was 
obvious that the Veteran was trying not to bend his knees and 
that he was in significant pain.  Range of motion for the 
right knee was passive extension of 170 degrees, passive 
flexion of 160 degrees, active extension of 145 degrees with 
pain and active flexion of 60 degrees with pain.  There was 
no redness or edema.  The most significant tenderness in the 
knee was at the base of the patella and there was crepitus on 
both knees, which was in the range of 60 to 90 degrees of 
flexion.  There was also a popping sound on the lateral 
aspect of both knees with this motion.  

The Veteran was in too much pain to do a Lachman's test.  An 
MRI of the right knee showed a tear in the posterior horn of 
the medial meniscus.  On X-ray of the right knee, there was 
medial and lateral knee compartment narrowing with spurring 
into the minor lateral compartment.  Diagnoses included tear 
of the posterior horn of the medial meniscus and status post 
traumatic injury to both knees in the Navy, with significant 
morbidity.  

On March 29, 2003 VA orthopedic examination, the examiner 
noted that the Veteran underwent right knee arthroscopy with 
partial meniscectomy in 1994.  Then, in 2001 he underwent a 
subsequent arthroscopy.  At that point, he was found have 
chrondromolacia of both his femoral condyle and his patella.  
He currently reported mechanical symptoms in the knee, as 
well as pain, especially when climbing stairs and walking any 
distance.  
Physical examination revealed that the Veteran walked with a 
stiff legged gait, worse on the right.  His right knee range 
of motion was from 15 degrees to 35 degrees.  There was no 
effusion and quite a bit of discomfort elicited from ranging 
of the patella.  There was some patellofemoral crepitation.  
The Veteran had medial and lateral joint line tenderness and 
the knee was stable to varus and valgus stress.  Lachman's 
sign was negative, as was posterior drawer testing.  The 
Veteran could not tolerate McMurray's examination as he would 
not let the examiner flex his knee.  X-ray of the right knee 
showed medial and lateral joint line narrowing without any 
significant osteophyte formation.  In regard to Deluca 
considerations, the examiner noted that there was limitation 
of motion that might limit the Veteran to a degree of driving 
flare-ups.  

In a September 2004 letter, a VA treating physician noted 
that the Veteran had undergone several arthroscopies of the 
right knee.  In addition he had been treated with supportive 
management including Celebrex, bilateral knee braces and 
intermittent corticosteroid injections, as well as a trial of 
Synvisc injections per orthopedics.  The physician noted that 
the Veteran continued to report mechanical symptoms in his 
knee as well as pain, especially when climbing stairs or 
walking any distance.  

At his March 2009 Board hearing, the Veteran testified that 
his right knee would lock up from time to time causing 
excruciating pain, which sometime radiated down his leg.  The 
knee would also give out causing him to fall.  He indicated 
that he did not have sufficient range of motion in order to 
squat or do a deep knee bend.  He also indicated that he 
could not fully straighten his knee.  Additionally, he 
reported that some days it was almost impossible to get out 
of bed because his knee was so painful that he could not put 
any weight on it.  

The Veteran walked with a cane and indicated that he was not 
sure how far he would be able to walk without the cane.  He 
also used knee braces.  He indicated that he had had several 
types of injections for the knee but even after the 
injections he continued to have pain, weakness and knee 
locking.  He indicated that he could not cut his own grass 
and could not pick up his grandchildren for fear his knee 
would give out and he would fall.  
On November 2009 VA orthopedic examination, the Veteran 
reported daily right knee pain with a flare-up about once or 
twice a week, which raised the pain level from 6/10 to 10/10.  
Each flare-up lasted several hours to almost all day.  He 
used a brace and cane to assist with ambulation and these 
both helped moderately.  He could walk about 15 minutes or 
two blocks before he had to rest because of knee pain.   He 
would get occasional swelling and also painful clicking, 
popping and locking.  He had received cortisone and 
hyaluronic acid injections, which had helped his pain 
minimally.  He took tramadol for the knee pain.  He had been 
through physical therapy and had had two arthroscopic 
procedures for cartilage tears.  He worked as a stocker and 
this work did affect his ability to do his job because he 
could not stand and lift and bend for long periods of time.  
It also affected his daily activities again because he could 
not stand and lift and bend to do household chores.  

Physical examination revealed that the right knee was tender 
along the medial and lateral joint line.  There was no 
effusion.  Range of motion was from full extension of 0 
degrees to about 110 degrees of flexion.  The Veteran had 
pain from 90 to 110 degrees.  On repetition, the Veteran had 
the same range of motion with some pain.  His right knee was 
stable to varus and valgus stress.  Lachman's, Mcmurray's and 
anterior and posterior drawer testing were all negative.  X-
rays of the right knee showed well-preserved joint space with 
no significant osteophyte formation.  The diagnostic 
impression was right knee internal derangement.

The examiner commented that it was possible that the 
Veteran's pain could further limit his function as described.  
However, to attempt to express this in degrees of further 
limitation was not feasible as such a matter could not be 
determined with any degree of medical certainty.  The 
examiner found that the Veteran would certainly be able to 
perform sedentary type work.  However, the examiner indicated 
that any work, which required him to be on his feet should be 
limited to probably 3 to 4 hours per day and should not 
require him to do any heavy lifting or walking for long 
periods of time.  

Considering the evidence in light of the applicable criteria, 
the Board finds that a 40 percent rating is warranted for the 
right knee disability for the time frame prior to March 29, 
2003 and a combined rating of 30 percent is warranted for the 
right knee disability prior to April 24, 2006, but that a 
rating in excess of 20 percent for the right knee disability 
is not warranted thereafter.   

At the outset, the Board notes that the October 2002 VA 
examiner found that the Veteran's active extension was to 145 
degrees and that his passive extension was to 170 degrees.  
The Board presumes that the examiner, instead of using the 
numerical scale employed by the pertinent regulations, which 
begins with 0 as normal, full extension and then assigns 
increasing values for progressively less extension, used a 
numerical scale, which assigned 180 degrees as normal full 
extension and then assigned decreasing values for 
progressively less extension.  Thus, the Veteran's active 
extension of 145 corresponds to a finding of extension to 35 
degrees active extension on the VA scale and the Veteran's 
passive extension of 170 (i.e. the examiner continuing to 
move the Veteran's leg beyond the level of active flexion) 
corresponds to 10 degrees passive extension on the VA scale.  
The Board notes that there does not appear to be another 
interpretation of the examiner's findings, which would make 
anatomical sense.  

Given the October 2002 VA examiner's findings, the Board 
finds that a 40 percent rating is warranted for the 
limitation of active extension to 35 degrees under Code 5261, 
prior to March 29, 2003.  A higher, 50 percent rating is not 
warranted, as active extension was not shown to be limited to 
45 degrees or more at any time prior to March 29, 2003.  
Additionally, as flexion was not shown to be any worse than 
60 degrees prior to March 29, 2003, a separate compensable 
rating under Code 5261 is not warranted.  

Given the March 29, 2003 VA examiner's findings, the Board 
finds that a lower, 20 percent rating is warranted under Code 
5261 from this date forward on the basis of extension limited 
to 15 degrees.   A higher 30 percent rating is not warranted 
as extension was not shown to be limited to 20 degrees.  
Also, a separate 10 percent rating is warranted under Code 
5260 for limitation of flexion to 35 degrees.  A higher 20 
percent rating is not warranted under Code 5260 as flexion 
was not shown to be limited to 30 degrees.  VAOPGCPREC 9-2004 
(2004).
 
From April 24, 2006 forward, the Veteran's range of motion 
was found to be, at minimum, from 0 degrees extension to 110 
degrees flexion, findings, which provide no basis for 
assigning a rating in excess of the existing 20 percent 
rating.  Instead these findings would normally lead to the 
assignment of noncompensable ratings under both Codes 5260 
and 5261.  However, given that a 20 percent rating has 
already been assigned, the Board will not disturb the 
existing rating.

The Board has also considered whether a separate rating could 
be assigned for instability or recurrent subluxation of the 
right knee under Code 5257.  However, as the medical evidence 
does not show any objective findings of instability or 
recurrent subluxation during the rating period, a separate 
rating on this basis is not warranted.   Additionally, the 
Board has considered whether a higher rating could be 
assigned under any other Code pertaining to rating disability 
of the knee.  However, as neither ankylosis nor impairment of 
the tibula and fibula are shown, such alternate ratings are 
not warranted.  See 38 C.F.R. § 4.71, Codes 5256, 5262. 

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.   38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).   Notably, although October 2002 VA 
examination findings suggested significant functional loss 
due to pain, such significant loss is appropriately accounted 
for by the assigned 40 percent rating.  Similarly, although 
the March 29, 2003 VA examiner noted that the Veteran's 
limitation of motion might limit the Veteran to a degree of 
driving flare-ups, the Board also finds that such functional 
loss is contemplated by the assigned 30 percent rating.  
Additionally, while the November 2009 VA examiner noted that 
it was possible that the Veteran's pain could further limit 
his function, and that any work, which required him to be on 
his feet should be limited to probably 3 or 4 hours per day 
without heavy lifting or long periods of lifting, as the 
Veteran was still found to be able to engage in this level of  
non-sedentary work activity (and in fact had been continuing 
to work as a stocker), the Board finds that a rating in 
excess of 20 percent from April 24, 2006 on the basis of 
functional loss is also not warranted.   

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point relevant to this appeal has 
the disability under consideration been shown to be so 
exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration. The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board finds that a 40 
percent, but no higher, rating is warranted for the Veteran's 
right knee disability prior to March 29, 2003; a combined 30 
percent (i.e. 20 percent for limitation of extension and 10 
percent for limitation of flexion), but no higher, rating is 
warranted prior to April 24, 2006 and a rating in excess of 
20 percent is not warranted from April 24, 2006.  


ORDER

Prior to March 29, 2003, a 40 percent, but no higher, rating 
for service-connected right chondromalacia patella is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

From March 29, 2003 to April 24, 2006, a combined 30 percent, 
but no higher, rating for service-connected right 
chondromalacia patella is granted, subject to the law and 
regulations governing the payment of monetary benefits.

From April 24, 2006, a rating in excess of 20 percent for 
right chondromalacia patella is denied.  
 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


